Case 2:20-cv-04649-GW-AS Document 10 Filed 10/02/20 Page 1 of 2 Page ID #:44




 1   John P. Kristensen (SBN 224132)
 2   Jesenia A. Martinez (SBN 316969)
     KRISTENSEN LLP
 3   12540 Beatrice Street, Suite 200
 4   Los Angeles, California 90066
     Telephone: 310-507-7924
 5   Facsimile: 310-507-7906
 6   john@kristensenlaw.com
     jesenia@kristensenlaw.com
 7
     Attorneys for Plaintiff
 8
 9              THE UNITED STATES DISTRICT COURT
         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11   TRACY BACON, individually and  )    Case No.: 2:20-cv-04649-GW-AS
     on behalf of all those similarly
                                    )
12   situated,                      )    CLASS ACTION
13                                  )
                        Plaintiff,  )    NOTICE OF VOLUNTARY
14          vs.                     )    DISMISSAL WITHOUT PREJUDICE
15                                  )
     4BUSH HOLDINGS, LLC dba        )    [Fed. R. Civ. Pro., Rule 41(a)(1)(A)(i)]
16   HERBALIST OILS aka FIRST       )
17   CLASS HERBALIST CBD, a Utah )
     Limited Liability Company; and )
18   DOES 1-10, inclusive,          )
19                                  )
                       Defendants.  )
20                                  )
21                                  )
                                    )
22
23
24
25
26
27
28
       NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE, PURSUANT TO FRCP
                                RULE 41(A)(1)(A)(I)
                                      –1–
Case 2:20-cv-04649-GW-AS Document 10 Filed 10/02/20 Page 2 of 2 Page ID #:45




 1   TO THIS HONORABLE COURT AND TO ALL PARTIES AND THEIR
 2   ATTORNEYS OF RECORD:
 3         PLEASE TAKE NOTICE that, pursuant to Federal Rules of Civil
 4   Procedure, Rule 41(a)(1)(A)(i), plaintiff Tracy Bacon dismisses this action
 5   without prejudice. This notice is being filed and served prior to defendant 4bush
 6   Holdings, LLC dba Herbalist Oils aka First Class Herbalist CBD (“Defendant”)
 7   being served with the Complaint and Summons and prior to Defendant filing an
 8   answer, a motion for summary judgment, or motion to dismiss. Although this case
 9   was filed as a class action, no class has been certified, and court approval of this
10   dismissal is therefore not required under Rule 23(a) of the Federal Rules of Civil
11   Procedure.
12    Dated: October 2, 2020               Respectfully submitted,
13
                                      By: /s/ John P. Kristensen
14
15                                         John P. Kristensen
                                           Jesenia A. Martinez
16                                         KRISTENSEN LLP
17
18
19
20
21
22
23
24
25
26
27
28
       NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE, PURSUANT TO FRCP
                                RULE 41(A)(1)(A)(I)
                                      –2–
